PER CURIAM.
It is evident that no absolute contract price was agreed upon, but that the agreement was that the price should he not, less than §150 and not more than §200; the exact price being determined by the amount and character of the work. The plaintiff’s evidence as to value is very unsatisfactory and indefinite; the most reliable evidence apparently being that of the witness, called by defendant, who placed the value of the work at §135. The defendant had, however, agreed to pay at least §150, and we are of opinion that the judgment should he reversed, and a new trial ordered, with costs to the appellant to abide the event, unless plaintiff will stipulate to reduce the judgment to §177.72, in which case the judgment, as so modified, will be affirmed, without costs.